DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/685,464 filed on 11/15/19 and is a CON of PCT/US2019/020044 02/28/2019 which is a CON of 15/973,406 05/07/2018 and claims benefit of 62/713,897 08/02/2018 and claims benefit of 62/714,078 08/02/2018 and is a CIP of 16/143,286 09/26/2018 and claims benefit of 62/757,166 11/08/2018 and claims benefit of 62/799,732 01/31/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.
 

Response to Amendment
This office action is in response to the amendment/ arguments submitted on 3/9/2022 wherein claims 1 and 3-57 are pending and ready for examination. Claim 2 is canceled.
Double Patenting
Claim 1 and 3-57 of this application is patentably indistinct from claim 1 and 3-67 of Application No. 16/685,372, and claims1-25 of Application No. 16/700,413. And claims 1-16 of Application No. 16/684,757. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of co-pending Application No. 16/685,372. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 3-57 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 3-67 of co-pending Application No. 16/685,372. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of collecting raw data and processes such data in a computer vision system implementing the variance approach to determine a predictive maintenance of industrial filed and vibration activities within that field wherein the severity of the vibration is determined. And applying such process utilizing mobile collector (robot) and implementing mapping approach and segmented spectrum on a multiple remote fields including the fields that includes bike, vehicle, gasket and related mechanical elements.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 3/9/2022, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1, 3-57 has been withdrawn. 
Claim Objections
Claims 1 and 3-57 are objected to as being rejected under 101/double patenting and would be allowable if the double patenting rejection to be resolved.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The following limitations of claim 1 along with the rest of the claim limitations as a whole, have not been found in the provided prior arts neither individually or in combination, and yet not found within the conducted search. The limitations are “(i) the predicted values correspond to characteristics of the portion of the industrial machine that indicate that the industrial machine is operating within acceptable or expected tolerances,” and (ii) “the predicted values are generated based on training data sets generated by a deep learning system that correlates data with an indicator of an outcome, generating a variance data set based on the comparison of the one or more values and the corresponding predicted values, the variance data set representing a difference between the one or more values and the corresponding predicted values, identifying an operating characteristic of the industrial machine based on the variance data by utilizing a classification model trained to identify the operating characteristic based on variance data, wherein the operating characteristic represents a possible or present issue relating to an operation of the industrial machine, and generating data indicating the detection of the operating characteristic; and a predictive maintenance platform that processes the data indicating the detection of the operating characteristic to identifying a maintenance action representing an action which may be taken to prevent or resolve the possible or present issue relating to an operation of the industrial machine.”
The closest prior art is US 2021/0374936 A1 Koopman et al, which teaches data training, and specifically deep learning, yet this aspect deals with the process of device manufacturing and specifically with semiconductor and wafer manufacturing and inspection process. In other words, such aspect is not applied on the claimed concept which is monitoring an industrial machine performance and characteristics while implementing the deep learning aspect on the collected data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0374936 A1 Koopman et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2857



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                             12/2/2022